Title: From Alexander Hamilton to George Washington, [30 January 1795]
From: Hamilton, Alexander
To: Washington, George


[Philadelphia, January 30, 1795]
Mr Hamilton respectfully informs The President that he will be obliged to keep back ’till Monday his Letter of resignation in order before he sends it to complete the signature of a number of Letters & papers which are in preparation. But it will reach the President in time to admit of a nomination on that day of a successor, if the President thinks fit.

January 30. 1795.

